Citation Nr: 9929397	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  95-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for arthritis of the cervical spine.  

2.  Entitlement to service connection for bilateral knee 
replacements due to arthritis.  

3.  Entitlement to service connection for suspected rotator 
cuff disease and adhesive capsulitis of the shoulders.  

4.  Entitlement to a disability rating greater than 50 
percent for residuals of an L1 fracture with traumatic 
arthritis and loss of motion.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and a September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO), Roanoke, Virginia.

The case returns to the Board following a remand to the RO in 
April 1997.  

During the August 1999 hearing, the veteran offered testimony 
regarding a claim for a total disability rating based on 
unemployability.  As explained to the veteran at that time, 
that issue is referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  In a February 1988 decision, the Board denied service 
connection for post-traumatic cervical arthritis as well as 
other disability manifested by neck pain.  The Board notified 
the veteran of the decision.  

2.  The evidence that was submitted or secured since the 
February 1988 Board decision is either cumulative, redundant, 
or duplicative of evidence considered at the time of the 
Board decision, or does not bear substantially on the matter 
at hand.  

3.   There is no competent medical evidence of a nexus 
between the veteran's bilateral knee replacement due to 
arthritis and his period of active military service or any 
service-connected disability.  

4.   There is no competent medical evidence of a nexus 
between the veteran's suspected rotator cuff disease and 
adhesive capsulitis of the shoulders and his period of active 
military service.    

5.  The residuals of an L1 fracture consist of limitation of 
motion of the lumbar spine on all maneuvers, with complaints 
of pain on forward flexion and backward extension.  There is 
no evidence of muscle spasm or other symptoms.  X-rays show 
evidence of the old compression fracture and significant 
degenerative disc disease throughout the lumbar spine, but do 
not reveal any demonstrable deformity of the vertebral body.   


CONCLUSIONS OF LAW

1.  The Board's February 1988 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1998, 1999).

2.  No new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for arthritis of the cervical spine.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.   The veteran's claim of entitlement to service connection 
for bilateral knee replacement due to arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1998).  

4.   The veteran's claim of entitlement to service connection 
for suspected rotator cuff disease and adhesive capsulitis of 
the shoulders is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).    

5.  The criteria for a disability rating greater than 50 
percent for residuals of an L1 fracture with traumatic 
arthritis and loss of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an October 1982 decision, the Board denied service 
connection for "generalized" arthritis.  The discussion 
specifically included references to the neck.  In a February 
1988 decision, the Board completed a de novo review of the 
veteran's claims based on the enactment of liberalizing 
legislation.  In that decision, the Board determined that the 
veteran did not have post-traumatic cervical arthritis, and 
that the disability manifested by neck pain was not incurred 
or aggravated in service.  The Board's February 1988 decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

In this case, the evidence of record at the time of the 
February 1988 Board decision consisted of the veteran's 
service medical records, statements from Thomas Wheeldon, 
M.D., reports of numerous VA examinations, VA outpatient 
treatment records, and the veteran's testimony at various 
hearings.  

The veteran has prosecuted claims for several disabilities.  
Since the February 1988 Board decision, the relevant evidence 
received consists of: VA medical records dated from November 
1991 through June 1997, statements from the veteran dated in 
May 1997, June 1997, the report of the May 1998 VA 
examination, old VA outpatient records dated from January 
1947 to September 1969, and the veteran's testimony during 
the August 1999 hearing before a member of the Board.  

After reviewing the record, the Board finds that there is no 
new and material evidence to reopen the veteran's claim of 
entitlement to service connection for arthritis of the 
cervical spine.  The recent VA medical records show only 
continued complaints regarding the cervical spine, and are 
therefore redundant of previous evidence.  The May 1998 VA 
orthopedic examination related the cervical spine problems to 
the natural aging process.  The veteran's statements and 
testimony relate his opinion as to the etiology of the 
arthritis, which was previously before the Board in similar 
statements and testimony, and are duplicative of prior 
evidence.  The old VA outpatient medical records include a 
February 1947 progress note that included subjective 
complaints and objective findings regarding the neck.  
Although the actual record was not previously before the 
Board, the claims folder reveals that a summary of outpatient 
care dated in February 1948 related all pertinent information 
from the February 1947 progress note.  The record is 
therefore cumulative of previously considered evidence.  The 
remainder of the old VA medical records does not contain 
references to neck complaints or findings and do not bear 
significantly on the matter at hand.  Accordingly, the Board 
finds that no new and material evidence has been submitted or 
secured with respect to the claim for service connection for 
arthritis of the cervical spine.  38 C.F.R. § 3.156(a).  The 
claim is not reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. 
App. at 206.    


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. §§ 3.307(a)(5); see 3.309(c) (listing diseases, 
including post-traumatic osteoarthritis). 

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

With respect to the claim for a bilateral knee disorder, the 
record reveals that the veteran had bilateral total knee 
replacements in 1991 due to arthritis.  The Board emphasizes 
that the diagnosis has been degenerative joint disease; there 
is no evidence showing a diagnosis of post-traumatic 
osteoarthritis of the knees.  The veteran claims that he 
injured his knees in service during a parachute jump.  For 
purposes of determining whether the claim is well grounded, 
the Board accepts this assertion as true, to the extent the 
statement suggests only the in-service incurrence of an 
injury.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 
75; King, 5 Vet. App. at 21.  However, a review of the claims 
folder reveals no medical evidence of a nexus between the 
degenerative joint disease in the knees and the veteran's 
period of active military service.  In fact, the May 1998 VA 
examiner specifically attributed the arthritis in the knees 
to the aging process.  In addition, although the veteran and 
his representative have suggested that there is a secondary 
relationship between the claimed knee disorder and the 
service-connected back disability, there is no medical 
evidence of record in support of that claim.  Moreover, 
during the August 1999 hearing, the veteran conceded that no 
physician had ever told him that the arthritis in the knees 
was due to service or to any service-connected disability.  
Lacking this medical evidence of a nexus, the claim is not 
well grounded.  Epps, 126 F.3d at 1468; Velez, 11 Vet. App. 
at 158.  The veteran's own lay opinion as to whether the 
arthritis in the knees was caused by service or caused or 
aggravated by a service-connected disability is not competent 
medical evidence required for a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

With respect to the claim for a bilateral shoulder disorder, 
the May 1998 VA examination shows a diagnosis of probable 
rotator cuff disease/adhesive capsulitis.  As with the knees, 
the veteran asserts that he injured his shoulders in service 
during a parachute jump.  Again, for purposes of determining 
whether the claim is well grounded, the Board accepts this 
assertion as true, to the extent the statement suggests only 
the in-service incurrence of an injury.  Arms, 12 Vet. App. 
at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 
21.  However, as with the knees, there is simply no competent 
medical evidence of a nexus between the shoulder disorder and 
service.  The veteran is not trained in medicine, and his 
personal opinion as to causation of the shoulder disorder is 
not competent medical evidence.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.        

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for bilateral knee replacements due to arthritis 
or for suspected rotator cuff disease and adhesive capsulitis 
of the shoulders.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton v. West, 12 
Vet. App. 477, 486 (1999); Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

If the veteran wishes to complete his application for service 
connection for the above discussed disorders, he should 
submit competent medical evidence showing that the current 
disorder is in some way related to service or to a service-
connected disability, as appropriate.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 
    
 
Increased Rating

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO originally established service connection for a 
fracture of L1 in an October 1945 rating decision.  That 
rating had been maintained for many years.  

In December 1993, the veteran submitted a claim for an 
increase.  In connection with that claim, the RO obtained the 
veteran's VA outpatient medical records dated through 
February 1994.  In June 1993, the veteran was referred for 
physical therapy for complaints of left-sided back pain and 
stiffness in the morning and pain occasionally with activity.  
It was noted that he was able to ambulate and get on the exam 
table without difficulty.  Motion testing revealed forward 
flexion to 75 degrees with some discomfort, extension to 15 
degrees without discomfort, and decreased rotation.  The 
assessment was left-sided muscular and joint pain.  It was 
noted that the veteran was overweight.  August 1993 notes 
indicated that he was given a home exercise program for 
relief of low back pain.  Notes dated in October 1993 showed 
that the back pain was much improved with the exercises.  He 
had also lost 15 pounds.  On examination, gait was normal.  
Forward flexion was limited to 70 degrees; all other ranges 
of motion were normal.  There was no tenderness or 
radiculopathy.  Strength, sensation, and reflexes were all 
normal.  The assessment was mechanical low back pain relieved 
by exercise and weight loss.  Notes dated in December 1993 
revealed that the veteran had lost 20 pounds.  His low back 
pain continued to improve with exercises and weight loss.    

Pursuant to the Board's remand, the RO obtained the veteran's 
VA outpatient medical records dated through June 1997.  Notes 
dated in July 1996 indicated that the veteran was a little 
stiff in the morning but rode his bicycle four miles a day.  
The remainder of the records was negative for complaints or 
findings related to the service-connected back disability.    

In addition, the veteran was afforded a VA orthopedic 
examination in May 1998.  He complained of chronic back pain.  
He wore a lumbosacral corset intermittently since the 
original injury.  He had difficulty with forward flexion and 
was unable to lift more than five pounds.  In addition, 
walking sometimes caused increased back discomfort.  The 
veteran took Feldene for the back as well as other joints.  
He did not use a cane for any distance ambulation.  Range of 
motion testing revealed forward flexion to 70 degrees and 
backward extension to neutral only, both with complaints of 
stiffness and pain.  Right lateral flexion was to 10 degrees 
and left lateral flexion was to 15 degrees.  There was no 
tenderness to palpation of the lumbar spine and no 
demonstrable muscle spasm.  X-rays taken in April 1998 showed 
significant, widespread degenerative disc disease at multiple 
levels and the presence of an old compression fracture at L1 
with spurring of the anterior longitudinal ligaments and 
discs.   In conclusion, the examiner indicated that the 
veteran sustained a compression fracture of L1 that did not 
result in any neurological compromise.  He opined that the 
loss of motion of the lumbar spine was secondary to a 
combination of the compression fracture and the aging 
process.   

The veteran testified before a member of the Board in August 
1999.  He could not bend and stoop like he should.  He took 
Feldene and Tylenol.  He rode a bicycle for exercise.  The 
veteran had someone to do the housework, though he went out 
and got groceries.  He could bend over and touch his knees 
but not his toes.  He used a device to pick things up from 
the floor.  He could bend to the side about 10 or 12 degrees.  
The veteran described the back pain as an aching.  He did not 
get spasms in the back.  He wore a corset as prescribed by a 
VA physician for about 30 years.  He wore the corset most of 
the time.  The veteran did not seek regular VA treatment for 
his back because there was nothing to do but give him 
Feldene.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of an L1 fracture with traumatic arthritis and 
loss of motion is currently evaluated as 50 percent disabling 
according to Diagnostic Code (Code) 5285, and Code 5292.  
38 C.F.R. § 4.71a.  Under Code 5285, a 100 percent rating is 
assigned when the fractured vertebra involves the spinal 
cord.  If there is no cord involvement, but there is abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
rating is in order.  In other cases, the rating is assigned 
in accordance with definite limited motion or muscle spasm, 
with 10 percent added for demonstrable deformity of the 
vertebral body.  Code 5292 provides a maximum 40 percent 
disability rating for severe limitation of motion of the 
lumbar spine.  

The Board notes that traumatic arthritis, Code 5010, is rated 
based on limitation of motion of the affected part, as 
degenerative arthritis under Code 5003.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The evidence of record shows limitation of motion of the 
lumbar spine on all maneuvers, with complaints of pain on 
forward flexion and backward extension.  However, there is no 
evidence of muscle spasm or other symptoms.  The most recent 
X-rays show evidence of the old compression fracture, but do 
not reveal any demonstrable deformity of the vertebral body.  
There is widespread significant degenerative disc disease 
throughout the lumbar spine.  Considering this evidence, the 
Board cannot conclude that there is a factual basis for 
awarding a disability rating in excess of 50 percent.  
38 C.F.R. § 4.7.  

Finally, the Board finds no basis for an extra-schedular 
rating.  Specifically, there is no evidence of frequent 
hospitalization for the back disability.  In addition, to the 
extent the veteran contends that the back disability 
interfered with employment, the Board observes that the 
veteran suffers from a variety of physical disorders.  There 
is no evidence showing marked interference with employment 
due to the back disability such that the veteran is not 
adequately compensated by application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996) (the Board is not precluded 
from concluding that a claim does not meet the criteria for 
submission to the Undersecretary for Benefits or the Director 
of the Compensation and Pension Service pursuant to 38 C.F.R. 
§ 3.321(b)(1)).  
 
In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 50 percent for residuals of an L1 fracture with 
traumatic arthritis and loss of motion.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.71a, Codes 5285 and 5292.   



ORDER

As no new and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for arthritis of the cervical spine, the claim is 
not reopened.  The appeal is denied.    

Entitlement to service connection for bilateral knee 
replacements due to arthritis is denied.  

Entitlement to service connection for suspected rotator cuff 
disease and adhesive capsulitis of the shoulders is denied.  

Entitlement to a disability rating greater than 50 percent 
for residuals of an L1 fracture with traumatic arthritis and 
loss of motion is denied.   




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

